Exhibit 10.14
GANNETT CO., INC.
AMENDMENT FOR SECTION 409A PLANS
Section 409A of the Internal Revenue Code of 1986, as amended, and the Treasury
regulations and other authoritative guidance issued thereunder (“Section 409A”)
impose requirements on certain nonqualified deferred compensation plans or other
arrangements that must be satisfied in order to avoid the imposition of
additional taxes on benefits provided under such plans. It is the intent of
Gannett Co., Inc. and its affiliates (the “Company”) to operate and administer
each of its nonqualified deferred compensation plans or other arrangements that
is subject to the requirements of Section 409A (the “Compensation Plans”) in
accordance with Section 409A. Accordingly, except for Paragraph D, the following
rules shall apply to benefits under the Company’s Compensation Plans that are
subject to Section 409A; provided that the rules are applicable to such benefits
if such Plans do not otherwise set forth contrary rules to satisfy the
requirements of Section 409A. Paragraph D sets forth a special rule that applies
to benefits under nonqualified deferred compensation plans or other arrangements
that are intended to satisfy the “short-term deferral” rule under Section 409A.
A. Compensation Plans that Provide In-Kind or Reimbursement Benefits
To the extent that Section 409A applies to a Compensation Plan that provides
in-kind benefits or reimburses expenses of eligible participants, the following
rules shall apply:

  •   The amount of expenses eligible for reimbursement, or in-kind benefits
provided under the Compensation Plan, during a calendar year may not affect the
expenses eligible for reimbursement, or in-kind benefits to be provided, in any
other taxable year. Notwithstanding the foregoing, an arrangement providing for
the reimbursement of expenses referred to in Internal Revenue Code Section
105(b) will not be deemed to fail to meet this requirement solely because the
arrangement provides for a limit on the amount of expenses that may be
reimbursed under such arrangement over some or all of the period in which the
reimbursement arrangement remains in effect.

  •   The reimbursement of an eligible expense under the Compensation Plan shall
be made on or before the last day of the calendar year following the calendar
year in which the expense was incurred. In order to satisfy this reimbursement
deadline, the participant must submit an invoice for a reimbursable expense at
least 30 days before the end of the calendar year next following the calendar
year in which such expense was incurred.

  •   The right to reimbursement or in-kind benefits under the Compensation Plan
shall not be subject to liquidation or exchange for another benefit.

B. Specified Employee
The Company shall determine who is a “specified employee” under Section 409A’s
default rules for making such determinations. In the event a recipient of a
benefit is a “specified employee” as of the date of the employee’s separation
from service and paying such benefit before the date that is six months after
the employee’s separation from service would violate Section 409A, such benefit
shall not be paid prior to the date which is six months after the date of the
recipient’s separation from service (or, if earlier, the recipient’s death). A
specified employee who is subject to the restriction described in the previous
sentence shall receive on the first business day of the seventh month after his
separation from service an amount equal to the benefit that he would have
received during such six month period absent the restriction. With respect to
in-kind benefits that cannot be provided because of the above rule, the
specified employee may pay for the full cost of such benefits during the six
month period, in which case the Company shall reimburse the specified employee
for the cost of such benefits on the first business day of the seventh month
after his separation from service.

 

 



--------------------------------------------------------------------------------



 



C. Section 409A Interpretation Clause
The Company’s Compensation Plans are intended to comply with the requirements of
Section 409A to the extent such rules apply to the Company’s Compensation Plan,
and its Compensation Plans shall be interpreted and administered in accordance
with that intent. If any provision of a Compensation Plan would otherwise
conflict with or frustrate this intent, that provision will be interpreted so as
to avoid the conflict.
Consistent with this intent, the following rules of construction shall apply:

  •   When a Compensation Plan provides that an amount shall be paid “as soon as
administratively practicable”, “as soon as possible”, “as soon as reasonable”
after a specified date or uses a similar formulation to describe the date of
payment, the date of payment shall be made within 45 days after the specified
date.

  •   Unless the context provides otherwise and solely for purposes of benefits
that are intended to be paid in connection with a “separation from service”
under Section 409A, any reference in a Compensation Plan to “termination of
employment”, “severance from employment”, “retirement” or similar term shall
mean an event that constitutes a “separation from service” within the meaning of
Section 409A.

D. Short-Term Deferral
Any payment under a nonqualified deferred compensation plan or other arrangement
that is intended to qualify as a “short term deferral” under Section 409A shall
be made no later than the date that is 21/2 months after the end of the calendar
year in which the benefit is no longer subject to a substantial risk of
forfeiture. This rule shall only apply to benefits under the Company’s
nonqualified deferred compensation plans and other arrangements that are
intended to be exempt from Section 409A because they qualify as a “short term
deferral” under Section 409A.
E. Incorporation by Reference
To the extent applicable and not inconsistent with specific contrary rules set
forth in Compensation Plans that are intended to comply with Section 409A, the
rules set forth herein (except for the rule set forth in Paragraph D which
applies to benefits under the Company’s nonqualified deferred compensation plans
and other arrangements that are intended to qualify as “short term deferrals”
under Section 409A) shall apply to the Company’s Compensation Plans.

 

-2-



--------------------------------------------------------------------------------



 



F. Miscellaneous
Nothing herein shall give any individual a right to a specific benefit under a
Compensation Plan, and the Company reserves the right to amend or terminate any
Compensation Plan at any time to the extent permissible under applicable law.
IN WITNESS WHEREOF, Gannett Co., Inc. has caused this Amendment to be executed
by its duly authorized officer as of December 31, 2008.

            GANNETT CO., INC.
      By:   /s/ Roxanne V. Horning         Name:   Roxanne V. Horning       
Title:   Senior Vice President/Human Resources   

 

-3-